                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  EDWARD KAPLAN,
                                                                    Civil Action
                   Petitioner,                                   No. 16-1481 (RBK)

            v.
                                                           MEMORANDUM OPINION
  WARDEN JORDAN HOLLINGSWORTH,

                   Respondent.
ROBERT B. KUGLER, U.S.D.J.

       1.        On March 16, 2016, Petitioner Edward Kaplan filed a petition for writ of habeas

corpus in this matter pursuant to 28 U.S.C. § 2241.

       2.        The post office returned mail sent to Petitioner as undeliverable on January 14,

2019, as Petitioner was released or transferred from FCI Fort Dix. Petitioner has not contacted the

Court in the intervening time to provide an updated address.

       3.        Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any

change in address within 7 days. The Rule further provides that, failure to file such notice “may

result in the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an

address change may result in the outright dismissal of the case for failure to proceed, or an

administrative termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-

5005, 2009 WL 2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL

2512916 (D.N.J. June 23, 2008).

       4.        As the Court does not have a current address for Petitioner, the present matter

cannot proceed at this time. The Court will therefore administratively terminate the proceedings

without prejudice to Petitioner’s right to reinstate this action by notifying the Court and

Respondent of his new address within 30 days.
       5.      Failure to provide an updated address within 30 days of the date of this Order may

result in the matter being dismissed for lack of prosecution.

       6.      An appropriate Order follows.




January 31, 2019                                     s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 2
